 



Exhibit 10.1
CARMIKE CINEMAS, INC.
2006 BASE SALARIES FOR THE NAMED EXECUTIVE OFFICERS

          Named Executive Officer   2006 Base Salary
 
       
Michael W. Patrick

  $ 850,000 (1)
President, Chief Executive Officer and Chairman of the Board of Directors
       
 
       
Fred W. Van Noy

  $ 325,000  
Senior Vice President and Chief Operating Officer
       
 
       
Lee Champion (2)

  $ 290,000  
Senior Vice President, General Counsel and Secretary
       
 
       
Richard B. Hare (2)

  $ 275,000  
Senior Vice President — Finance, Treasurer and Chief Financial Officer
       
 
       
Anthony J. Rhead

  $ 225,000  
Senior Vice President — Film and Secretary
       

 

(1)   Mr. Patrick’s base salary is set pursuant to the terms of his employment
agreement with the Company effective as of January 31, 2002.   (2)   The Company
expects Mr. Hare and Mr. Champion to be named executive officers for the fiscal
year ended December 31, 2006.

 